Filed 6/5/13 P. v. Cardwell CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                   DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062674

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SWF025954)

GABRIEL ANTHONY CARDWELL,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Riverside County, Larrie R.

Brainard, Judge. (Retired judge of the San Diego Super. Ct., assigned by the Chief

Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Steven S. Lubliner, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted defendant Gabriel Anthony Cardwell of commercial burglary by

use of an acetylene torch, grand theft, and threat of force on a peace officer. (Pen. Code,1



1        All further statutory references are to the Penal Code.
§§ 464, 487, subd. (a) & 69.) Cardwell admitted a three strikes prior within the meaning

of section 667, subdivisions (c) and (e)(1) and a prison prior within the meaning of

section 667.5, subdivision (b). Initially, the trial court sentenced Cardwell to a total term

of 16 years four months and awarded him a total of 1143 days of actual and section 4019

credits.

       On Cardwell's first appeal, we reversed his burglary conviction and remanded for

further proceedings. On remand, the district attorney elected to dismiss the burglary

charge and the trial court sentenced Cardwell to a term of eight years four months on the

grand theft conviction. The trial court also gave Cardwell an additional six days of credit

under section 4019.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436.

       We granted Cardwell permission to file a brief on his own behalf, and he did so.

In his brief, Cardwell argues the trial court erred when, without consulting counsel, the

trial court responded to a jury question. The record shows that during trial, the jury asked

the trial court the following question: "Does aiding and abetting apply to each charge

individually or all three as a whole[?]" The trial court responded: "Each charge is to be

decided separately, thus each is independent of the other."

       Our review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 has

disclosed no reasonably arguable appellate issues. The record shows the trial court's


                                              2
response to the jury's question was accurate and thus any failure to consult counsel did

not cause any prejudice.

       We find that Cardwell was adequately represented both at trial and on appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                     BENKE, Acting P. J.

WE CONCUR:


                      HALLER, J.


                   McINTYRE, J.




                                             3